UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/14 Item 1. Schedule of Investments. Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) % of Net Franklin Floating Rate Master Series Country Shares/Units Value Assets Common Stocks and Exchange Traded Funds Broadcasting a Cumulus Media Inc., A United States 934 $ 3,605 0.00 † Diversified Financial Services iShares iBoxx High Yield Corporate Bond, ETF United States 120,000 11,103,600 0.51 PowerShares Senior Loan Portfolio, ETF United States 1,335,000 32,547,300 1.51 43,650,900 2.02 Total Common Stocks and Exchange Traded Funds (Cost $43,457,704) 43,654,505 2.02 Principal Amount * b Senior Floating Rate Interests Aerospace & Defense CAMP International Holding Co., 2013 Replacement Term Loan, 4.75%, 5/31/19 United States 9,229,707 9,212,401 0.43 Second Lien 2013 Replacement Term Loan, 8.25%, 11/30/19 United States 4,923,723 4,954,497 0.23 Doncasters U.S. Finance LLC, c Second Lien Term Loan, 9.50%, 10/09/20 United States 6,405,922 6,397,915 0.30 Term B Loans, 4.50%, 4/09/20 United States 8,954,625 8,901,461 0.41 d Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 270,074 231,481 0.01 Fly Funding II S.A.R.L., Loans, 4.50%, 8/09/19 Luxembourg 8,287,856 8,291,088 0.38 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 19,393,199 19,114,422 0.88 Tranche D Term Loan, 3.75%, 6/04/21 United States 5,166,984 5,094,863 0.24 62,198,128 2.88 Agricultural Products Allflex Holdings III Inc., Second Lien Initial Term Loan, 8.00%, 7/17/21 United States 750,335 742,832 0.03 Airlines Air Canada, Term Loan, 5.50%, 9/26/19 Canada 5,943,286 5,997,768 0.28 Apparel Retail The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 13,230,000 13,213,463 0.61 Application Software CCC Information Services Inc., Term Loan, 4.00%, 12/20/19 United States 4,333,835 4,269,729 0.20 Auto Parts & Equipment Affinia Group Inc., Tranche B-2 Term Loan, 4.75%, 4/25/20 United States 8,464,588 8,432,846 0.39 Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 11,200,000 11,088,000 0.51 CS Intermediate HoldCo 2 LLC, Term Loans, 4.00%, 4/04/21 United States 4,548,600 4,508,800 0.21 Federal-Mogul Holdings Corp., Tranche C Term Loans, 4.75%, 4/15/21 United States 14,463,750 14,393,442 0.67 c FRAM Group Holdings Inc. (Autoparts Holdings), Term Loan, 6.50%, 7/29/17 United States 6,892,346 6,917,117 0.32 Gates Global LLC, Initial Dollar Term Loans, 4.25%, 7/03/21 United States 9,040,000 8,952,023 0.41 Henniges Automotive Holdings Inc., Term Loans, 6.00%, 6/12/21 United States 10,359,937 10,411,736 0.48 TI Group Automotive Systems LLC, Term Loan, 4.25%, 7/02/21 United States 11,271,750 11,187,212 0.52 Tower Automotive Holdings USA LLC, Initial Term Loan, 4.00%, 4/23/20 United States 11,554,809 11,429,635 0.53 UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 3,661,954 3,665,004 0.17 Veyance Technologies Inc. (Goodyear), Term Loan, 5.25%, 9/08/17 United States 3,767,468 3,755,107 0.17 94,740,922 4.38 Broadcasting AP NMT Acquisition BV, Second Lien Dollar Term B Loan, 10.00%, 8/13/22 Netherlands 6,900,000 6,710,250 0.31 Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 16,702,013 16,486,974 0.76 Grande Communications Networks LLC, Initial Term Loan, 4.50%, 5/31/20 United States 7,963,482 7,948,550 0.37 Gray Television Inc., Term Loan B, 3.75%, 6/13/21 United States 7,892,216 7,821,518 0.36 iHeartCommunications Inc., Tranche C Term Loan, 3.804%, 1/29/16 United States 15,965 15,778 0.00 † Tranche D Term Loan, 6.904%, 1/30/19 United States 7,101,320 6,726,726 0.31 Tranche E Term Loan, 7.654%, 7/30/19 United States 6,828,609 6,616,922 0.31 Media General Inc., Term B Loan, 4.25%, 7/31/20 United States 10,593,484 10,547,138 0.49 Radio One Inc., Term Loan, 7.50%, 3/31/16 United States 11,428,654 11,514,369 0.53 Raycom TV Broadcasting LLC, Tranche B Term Loan, 3.75%, 8/04/21 United States 6,077,801 6,032,218 0.28 Univision Communications Inc., Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) First-Lien Term Loan, Add-on, 4.00%, 3/01/20 United States 9,311,493 9,220,315 0.43 Replacement First-Lien Term Loan, 4.00%, 3/01/20 United States 8,272,968 8,201,440 0.38 97,842,198 4.53 Building Products Quikrete Holdings Inc., First Lien Initial Loan, 4.00%, 9/26/20 United States 9,437,800 9,355,220 0.43 Second Lien Initial Loan, 7.00%, 3/26/21 United States 820,000 827,175 0.04 10,182,395 0.47 Cable & Satellite Virgin Media Bristol LLC, B Facility, 3.50%, 6/07/20 United States 6,380,000 6,304,238 0.29 Casinos & Gaming Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, United States 46,125,968 44,188,677 2.04 10/11/20 Cannery Casino Resorts LLC, Second Lien Term Loan, 10.00%, 10/02/19 United States 7,200,000 6,570,000 0.30 c Term Loan, 6.00%, 10/02/18 United States 21,152,105 20,041,620 0.93 CCM Merger Inc. (MotorCity Casino), Term Loans, 4.50%, 8/08/21 United States 5,095,731 5,082,991 0.24 CityCenter Holdings LLC, Term B Loan, 4.25%, 10/16/20 United States 8,765,312 8,725,868 0.40 ROC Finance LLC, Funded Term B Loans, 5.00%, 4/08/19 United States 17,288,202 16,553,453 0.77 Scientific Games International Inc., Term Loan B, 4.25%, 10/18/20 United States 16,085,962 15,794,405 0.73 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 5,102,241 5,012,951 0.23 121,969,965 5.64 Coal & Consumable Fuels c Bowie Resource Holdings LLC, First Lien Initial Term Loan, 6.75%, 8/16/20 United States 7,262,587 7,262,587 0.33 Foresight Energy LLC, Term Loans, 5.50%, 8/23/20 United States 10,707,205 10,787,509 0.50 c Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 22,263,520 21,573,351 1.00 39,623,447 1.83 Commodity Chemicals AI Chem & CY U.S. Acquico Inc., Tranche B-1 Term Loan, 4.50%, 10/03/19 Luxembourg 689,091 686,507 0.03 Tranche B-2 Term Loan, 4.50%, 10/03/19 Luxembourg 357,536 356,195 0.02 c Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 24,339,812 24,025,414 1.11 Tronox Pigments (Netherlands) BV, Term Loan, 4.00%, 3/19/20 Netherlands 13,350,664 13,235,701 0.61 38,303,817 1.77 Communications Equipment CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 5,959,384 5,922,138 0.27 Presidio Inc., Term Loan, 5.00%, 3/31/17 United States 4,911,539 4,911,539 0.23 10,833,677 0.50 Computer & Electronics Retail Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, United States 12,765,850 11,505,222 0.53 3/31/19 Construction Machinery & Heavy Trucks Allison Transmission Inc., Term B-3 Loans, 3.75%, 8/23/19 United States 10,452,695 10,387,366 0.48 Doosan Infracore International and Doosan Holdings Europe, Tranche B United States 5,017,425 5,027,876 0.23 Term Loan, 4.50%, 5/28/21 15,415,242 0.71 Data Processing & Outsourced Services MoneyGram International Inc., Term Loan, 4.25%, 3/28/20 United States 36,764,893 35,768,197 1.66 Safenet Inc., First Lien Initial Term Loan, 6.75%, 3/05/20 United States 4,378,000 4,372,528 0.20 Second Lien Initial Term Loan, 9.75%, 3/05/21 United States 2,940,000 2,965,725 0.14 Worldpay U.S. Inc., Additional Term Facility, 4.50%, 11/30/19 United States 1,603,800 1,595,781 0.07 Facility B2A-II Loan, 5.25%, 11/30/19 United States 1,800,000 1,805,999 0.08 Facility C2 Loan, 4.75%, 11/30/19 United States 2,400,000 2,403,751 0.11 48,911,981 2.26 Department Stores Hudson's Bay Co., First Lien Initial Term Loan, 4.75%, 11/04/20 Canada 5,839,227 5,856,563 0.27 Diversified Chemicals Arysta Lifescience SPC LLC, Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Initial Term Loan, 4.50%, 5/29/20 United States 9,038,739 9,028,851 0.42 Second Lien Initial Term Loan, 8.25%, 11/30/20 United States 17,917,063 18,152,224 0.84 c OCI Beaumont LLC, Term B-3 Loan, 5.00%, 8/20/19 United States 10,734,153 10,801,349 0.50 OXEA GmbH, First Lien Tranche B-2 Term Loan, 4.25%, 1/15/20 Luxembourg 2,653,200 2,593,503 0.12 Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg 17,628,505 17,149,009 0.79 57,724,936 2.67 Diversified Metals & Mining Atkore International Inc., Initial Term Loan, 4.50%, 4/09/21 United States 3,910,200 3,880,873 0.18 Second Lien Initial Term Loan, 7.75%, 10/09/21 United States 6,208,246 6,138,404 0.28 FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 United States 4,600,000 4,495,677 0.21 14,514,954 0.67 Diversified Support Services AlixPartners LLP, 2014 Jan Replacement Term B2 Loans, 4.00%, 7/10/20 United States 8,077,750 7,976,778 0.37 Second Lien 2013 Recapitalization Term Loan, 9.00%, 7/10/21 United States 4,039,650 4,110,344 0.19 Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 14,663,250 14,681,579 0.68 26,768,701 1.24 Drug Retail Rite Aid Corp., Tranche 1 Term Loan, 5.75%, 8/21/20 United States 678,070 682,872 0.03 Tranche 2 Term Loan, 4.875%, 6/21/21 United States 1,900,000 1,905,345 0.09 2,588,217 0.12 Electric Utilities c Alinta Energy Finance Pty. Ltd., Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 433,423 437,938 0.02 Term B Loans, 6.375%, 8/13/19 Australia 25,517,378 25,783,192 1.19 26,221,130 1.21 Electronic Equipment & Instruments Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, United States 516,100 510,509 0.02 10/18/19 Food Distributors AdvancePierre Foods Inc., Loans, 5.75%, 7/10/17 United States 3,516,823 3,503,635 0.16 Second Lien Term Loan, 9.50%, 10/10/17 United States 9,884,439 9,816,483 0.45 U.S. Foods Inc., Term Loan, 4.50%, 3/31/19 United States 7,900,000 7,888,482 0.37 21,208,600 0.98 Food Retail Pantry Inc., Term Loan, 4.75%, 8/03/19 United States 2,298,211 2,306,829 0.11 Forest Products c Appvion Inc., Term Loan, 5.75%, 6/28/19 United States 22,277,349 22,138,116 1.03 Caraustar Industries Inc., Initial Term Loan, 7.50%, 5/01/19 United States 12,727,492 12,838,857 0.59 34,976,973 1.62 Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 9,460,480 9,393,471 0.44 Term Loan, 5.00%, 6/07/19 United States 13,239,326 13,272,424 0.61 Kinetic Concepts Inc., Dollar Term E-1 Loan, 4.00%, 5/04/18 United States 5,851,687 5,818,771 0.27 28,484,666 1.32 Health Care Facilities Amsurg Corp., Initial Term Loan, 3.75%, 7/16/21 United States 3,431,400 3,409,597 0.16 Community Health Systems Inc., 2017 Term E Loan, 3.485%, 1/25/17 United States 2,393,805 2,390,252 0.11 2021 Term D Loan, 4.25%, 1/27/21 United States 23,669,632 23,721,421 1.10 Iasis Healthcare LLC, Term B-2 Loan, 4.50%, 5/03/18 United States 10,055,667 10,065,099 0.46 United Surgical Partners International Inc., Extended Term Loan, 4.25%, 4/03/17 United States 1,460,894 1,453,114 0.07 New Tranche B Term Loan, 4.75%, 4/03/19 United States 1,923,639 1,927,535 0.09 42,967,018 1.99 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Health Care Services Connolly LLC, Initial Term Loan, 5.00%, 5/14/21 United States 9,915,150 9,884,165 0.46 c Second Lien Initial Term Loan, 8.00%, 5/14/22 United States 8,670,000 8,735,025 0.41 DaVita HealthCare Partners Inc., Tranche B Term Loan, 3.50%, 6/24/21 United States 12,026,184 11,928,472 0.55 Dialysis Newco Inc., Second Lien Term Loan B, 7.75%, 10/22/21 United States 1,420,000 1,423,550 0.07 Term Loan B, 4.50%, 4/23/21 United States 6,393,975 6,346,020 0.29 Envision Healthcare Corp. (Emergency Medical), Initial Term Loan, 4.00%, United States 5,781,737 5,748,313 0.27 5/25/18 Millennium Health LLC, Tranche B Term Loan, 5.25%, 4/16/21 United States 21,661,959 21,702,576 1.01 National Mentor Holdings Inc., Initial Tranche B Term Loan, 4.75%, 1/31/21 United States 11,102,877 11,033,484 0.51 Surgery Centers Holdings Inc., First Lien Term Loan, 7.00%, 11/03/20 United States 4,585,647 4,585,647 0.21 Incremental Second Lien Term Loan, 10.75%, 4/10/20 United States 1,280,000 1,305,600 0.06 c Second Lien Term Loan, 9.75%, 11/03/21 United States 5,093,392 5,015,402 0.23 c Term Loan, 6.50%, 9/15/20 United States 5,031,015 5,029,445 0.23 U.S. Renal Care Inc., Incremental Tranche B-1 Term Loan (Second), 8.50%, 1/03/20 United States 1,152,709 1,158,473 0.05 Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 20,723,501 20,606,931 0.95 114,503,103 5.30 Health Care Supplies Alere Inc., B Term Loan, 4.25%, 6/30/17 United States 3,937,774 3,928,421 0.18 Health Care Technology Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 11,427,059 11,184,234 0.52 Home Improvement Retail c Harbor Freight Tools USA Inc., Loans, 4.75%, 7/26/19 United States 11,497,669 11,512,041 0.53 Hotels, Resorts & Cruise Lines Diamond Resorts Corp., Term Loans, 5.50%, 5/09/21 United States 8,435,539 8,435,539 0.39 c Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada 5,271,699 5,311,236 0.25 Station Casinos LLC, B Term Loan, 4.25%, 3/01/20 United States 6,400,138 6,320,137 0.29 20,066,912 0.93 Household Products Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 26,892,230 24,203,007 1.12 Independent Power Producers & Energy Traders Calpine Corp., Term Loan, 4.00%, 4/01/18 United States 3,510,527 3,492,974 0.16 Term Loan B4, 4.00%, 10/31/20 United States 7,211,842 7,146,805 0.33 Term Loans, 4.00%, 10/09/19 United States 519,400 514,896 0.03 11,154,675 0.52 Industrial Conglomerates Mirion Technologies Inc., Term Loan, 5.75%, 3/30/18 United States 5,556,956 5,550,010 0.26 Unifrax I LLC, New Term Dollar Loans, 4.25%, 11/28/18 United States 1,375,577 1,365,260 0.06 6,915,270 0.32 Industrial Machinery Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/20/21 United States 6,657,246 6,590,673 0.30 Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 9,715,882 9,618,723 0.45 Douglas Dynamics LLC, Term Loan, 5.75%, 4/18/18 United States 1,497,139 1,495,267 0.07 Husky Injection Molding Systems Ltd., Initial Term Loan, 4.25%, 6/30/21 United States 4,218,584 4,153,327 0.19 Milacron LLC, Term B Loan, 4.00%, 3/28/20 United States 5,659,530 5,518,042 0.26 c Navistar Inc., Tranche B Term Loan, 5.75%, 8/17/17 United States 18,092,412 18,171,566 0.84 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 15,927,143 15,728,054 0.73 RBS Global Inc. (Rexnord), Term B Loan, 4.00%, 8/21/20 United States 8,236,800 8,128,692 0.38 Sensus USA Inc., c First Lien Term Loan, 4.50%, 5/09/17 United States 11,398,406 11,113,445 0.51 Second Lien Term Loan, 8.50%, 5/09/18 United States 4,874,399 4,776,911 0.22 WireCo Worldgroup Inc., Term Loan, 6.00%, 2/15/17 United States 1,757,775 1,763,819 0.08 87,058,519 4.03 Insurance Brokers HUB International Ltd., Initial Term Loan, 4.25%, 10/02/20 United States 10,391,744 10,259,249 0.47 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Integrated Telecommunication Services Genesys Telecom Holdings U.S. Inc., Dollar Term Loan, 4.00%, 2/08/20 United States 4,477,656 4,421,685 0.20 Integra Telecom Holdings Inc., First Lien Term Loan, 5.25%, 2/22/19 United States 8,884,548 8,884,548 0.41 Second Lien Initial Loan, 9.75%, 2/24/20 United States 3,546,547 3,590,879 0.17 Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 4,591,918 4,563,218 0.21 LTS Buyer LLC, First Lien Term B Loan, 4.00%, 4/11/20 United States 4,088,250 4,027,539 0.19 Second Lien Initial Loan, 8.00%, 4/11/21 United States 2,407,490 2,398,462 0.11 Zayo Group LLC, Term Loan, 4.00%, 7/02/19 United States 13,463,365 13,362,390 0.62 41,248,721 1.91 Internet Software & Services BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 32,922,836 32,559,927 1.51 Investment Banking & Brokerage Guggenheim Partners Investment Management Holdings LLC, Initial Term United States 10,871,238 10,816,881 0.50 Loan, 4.25%, 7/22/20 Leisure Facilities 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/30/21 United States 13,655,775 13,578,893 0.63 ClubCorp Club Operations Inc., Term B Loans, 4.50%, 7/24/20 United States 9,039,815 8,975,786 0.41 c Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 27,606,616 27,437,526 1.27 Planet Fitness Holdings LLC, Term Loan, 4.75%, 3/31/21 United States 4,683,134 4,703,623 0.22 c Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 12,529,044 10,440,866 0.48 65,136,694 3.01 Life Sciences Tools & Services Pharmaceutical Product Development LLC, Term Loan, 4.00%, 12/05/18 United States 4,896,509 4,867,742 0.23 Marine c Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 14,211,570 14,329,995 0.66 Metal & Glass Containers CD&R Millennium U.S. Acquico LLC, Initial Dollar Term Loan, 4.50%, 7/31/21 United States 2,450,000 2,427,031 0.11 Second Lien Initial Term Loan, 8.25%, 7/31/22 United States 9,037,800 8,958,719 0.42 Prescrix Inc., First Lien Term Loan B, 4.25%, 5/02/21 United States 4,355,882 4,323,213 0.20 Second Lien Term Loan, 8.00%, 5/02/22 United States 4,861,624 4,835,800 0.22 20,544,763 0.95 Movies & Entertainment William Morris Endeavor Entertainment LLC, Term Loans First Lien, 5.25%, 5/06/21 United States 14,212,528 14,023,032 0.65 c Term Loans Second Lien, 8.25%, 5/06/22 United States 16,419,803 16,050,357 0.74 Zuffa LLC, Initial Term Loan, 3.75%, 2/25/20 United States 5,689,773 5,559,381 0.26 35,632,770 1.65 Oil & Gas Drilling Drillships Financing Holding Inc., Tranche B-1 Term Loan, 6.00%, 3/31/21 Marshall Islands 14,614,073 14,035,604 0.65 Drillships Ocean Ventures Inc. and Drillships Vent, Term Loan, 5.50%, United States 6,374,025 6,134,999 0.28 7/25/21 Offshore Group Investment Ltd. (Vantage Delaware), Loans, 5.75%, 3/28/19 United States 4,698,450 4,228,605 0.20 24,399,208 1.13 Oil & Gas Equipment & Services McJunkin Red Man Corp., 2013 Term Loan, 5.00%, 11/11/19 United States 10,164,257 10,169,340 0.47 Oil & Gas Exploration & Production Fieldwood Energy LLC, Second Lien Loans, 8.375%, 9/30/20 United States 5,347,833 5,168,680 0.24 Samson Investment Co., Second Lien Tranche I Term Loan, 5.00%, 9/25/18 United States 9,960,000 9,262,800 0.43 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/22/21 United States 15,731,515 15,652,858 0.72 Second Lien Initial Term Loan, 8.25%, 5/22/22 United States 5,000,000 4,968,750 0.23 35,053,088 1.62 Oil & Gas Refining & Marketing Citgo Petroleum Corp., Term B Loan, 4.50%, 7/29/21 United States 2,760,000 2,764,024 0.13 Oil & Gas Storage & Transportation OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 10,084,725 10,034,302 0.47 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) OSG International Inc., Initial Term Loan, (OIN), 5.75%, 8/05/19 United States 7,501,200 7,449,629 0.35 Southcross Energy Partners LP, Initial Term Loan, 5.25%, 8/04/21 United States 3,990,000 3,980,025 0.18 Southcross Holdings Borrower LP, Term Loan, 6.00%, 8/04/21 United States 3,999,975 3,962,475 0.18 25,426,431 1.18 Other Diversified Financial Services Asurion LLC, Incremental Tranche B-1 Term Loan, 5.00%, 5/24/19 United States 9,666,691 9,681,036 0.45 Second Lien Term Loan, 8.50%, 3/03/21 United States 1,820,000 1,853,557 0.08 11,534,593 0.53 Packaged Foods & Meats c Big Heart Pet Brands (Del Monte Pet), Initial Term Loans, 3.50%, 2/24/20 United States 12,989,445 12,523,384 0.58 CSM Bakery Supplies LLC, Term Loans, 5.00%, 7/03/20 United States 2,611,640 2,593,142 0.12 CSM Bakery Supplies LLC (U.S. Acquisition), Second Lien Term Loan, United States 4,346,846 4,254,475 0.20 8.75%, 7/03/21 JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States 2,930,400 2,903,807 0.13 Post Holdings Inc., Series A Incremental Term Loan, 3.75%, 6/02/21 United States 6,743,100 6,718,279 0.31 28,993,087 1.34 Paper Packaging Clondalkin Acquisition BV, c Other Term Loan, 4.50%, 5/29/20 Netherlands 14,668,716 14,485,357 0.67 Second Lien Term Loan, 10.00%, 11/30/20 Netherlands 3,574,960 3,592,835 0.16 Exopack Holdings SA, USD Term Loan, 5.25%, 5/08/19 Luxembourg 17,132,744 17,250,531 0.80 Reynolds Group Holdings Inc., U.S. Term Loan, 4.00%, 12/01/18 United States 13,660,537 13,604,474 0.63 48,933,197 2.26 Personal Products FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 17,920,430 17,864,429 0.83 Revlon Consumer Products Corp., Acquisition Term Loans, 4.00%, 10/09/19 United States 8,932,500 8,839,450 0.41 26,703,879 1.24 Pharmaceuticals Akorn Inc., Loans, 4.50%, 4/16/21 United States 13,444,885 13,383,146 0.62 c Catalent Pharma Solutions Inc., Dollar Term Loan, 5.75%, 5/20/21 United States 5,145,996 5,146,917 0.24 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.50%, 12/11/19 Canada 2,381,976 2,363,685 0.11 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 Canada 6,636,145 6,590,064 0.31 Series E-1 Tranche B Term Loan, 3.50%, 8/05/20 Canada 2,918,084 2,899,846 0.13 30,383,658 1.41 Publishing Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 18,576,650 18,630,058 0.86 Restaurants TGI Friday's Inc., First Lien Initial Term Loan, 5.25%, 7/15/20 United States 10,281,381 10,281,381 0.48 c Second Lien Initial Term Loan, 9.25%, 7/15/21 United States 8,702,857 8,648,464 0.40 18,929,845 0.88 Retail REITs c Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States 3,613,830 3,668,037 0.17 Semiconductors Freescale Semiconductor Inc., Tranche B-4 Term Loan, 4.25%, 2/28/20 United States 6,947,500 6,863,915 0.32 Tranche B-5 Term Loan, 5.00%, 1/15/21 United States 9,875,845 9,879,963 0.46 M/A-COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, United States 6,543,600 6,543,600 0.30 5/07/21 23,287,478 1.08 Specialized Consumer Services Koosharem LLC, Term Loans, 7.50%, 5/16/20 United States 6,324,150 6,276,719 0.29 c Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 6.00%, 9/02/21 Luxembourg 17,790,000 17,761,091 0.82 24,037,810 1.11 Specialized Finance Trans Union LLC, 2014 Replacement Term Loan, 4.00%, 4/09/21 United States 13,611,600 13,432,948 0.62 Specialty Chemicals Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) Axalta Coating Systems U.S. Holdings Inc., 2014 Specified Refinancing United States 16,097,221 15,865,824 0.73 Term, 3.75%, 2/01/20 AZ Chem US Inc., First Lien Initial Term Loan, 4.50%, 6/12/21 United States 7,564,521 7,566,094 0.35 Second Lien Initial Term Loan, 7.50%, 6/12/22 United States 4,332,796 4,340,019 0.20 CeramTec Acquisition Corp., Initial Dollar Term B-2 Loan, 4.25%, 8/30/20 United States 582,619 579,705 0.03 CeramTec GmbH, Dollar Term B-3 Loan, 4.25%, 8/30/20 Germany 1,768,864 1,760,020 0.08 Faenza Acquisition GmbH, Initial Dollar Term B-1 Loan, 4.25%, 8/30/20 Germany 5,875,959 5,846,580 0.27 c MacDermid Holdings LLC, First Lien Tranche B Term Loan, 4.00%, 6/07/20 United States 9,511,944 9,318,737 0.43 Nexeo Solutions LLC, Term B-2 Loan, 5.00%, 9/09/17 United States 1,744,400 1,724,775 0.08 Term B-3 Loan, 5.00%, 9/09/17 United States 2,312,525 2,286,509 0.11 Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States 9,707,754 9,586,407 0.44 c Second Lien Initial Term Loan, 8.00%, 1/19/20 United States 10,889,020 10,671,239 0.49 Solenis International LP and Solenis Holdings, First Lien Term Loan, 4.25%, 7/31/21 United States 4,090,619 4,016,477 0.19 Second Lien Term Loan, 7.75%, 7/31/22 United States 3,270,000 3,202,965 0.15 Sonneborn LLC, Initial U.S. Term Loan, 6.50%, 3/30/18 United States 2,777,872 2,786,553 0.13 Sonneborn Refined Products BV, Initial BV Term Loan, 6.50%, 3/30/18 Netherlands 490,213 491,745 0.02 Univar Inc., Term B Loan, 5.00%, 6/30/17 United States 9,252,729 9,206,465 0.43 89,250,114 4.13 Specialty Stores 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/13/19 United States 6,788,790 6,739,999 0.31 Academy Ltd., Initial Term Loans, 4.50%, 8/03/18 United States 5,484,331 5,462,394 0.25 BJ's Wholesale Club Inc., 2013 (Nov) Replacement Loans, 4.50%, 9/26/19 United States 639,525 633,358 0.03 Second Lien 2013 (Nov) Replacment Loans, 8.50%, 3/26/20 United States 14,452,381 14,495,738 0.67 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 27,834,007 27,694,837 1.28 Leslie's Poolmart Inc., Tranche B Term Loan, 4.25%, 10/16/19 United States 7,335,164 7,209,857 0.34 62,236,183 2.88 Steel c Walter Energy Inc., B Term Loan, 7.25%, 4/01/18 United States 5,950,001 5,161,626 0.24 Systems Software Blue Coat Systems Inc., Second Lien Loans, 9.50%, 6/28/20 United States 4,741,429 4,753,282 0.22 Term Loan, 4.00%, 5/31/19 United States 5,353,448 5,264,222 0.24 Vertafore Inc., New Term Loan, 4.25%, 10/03/19 United States 2,133,783 2,124,448 0.10 Second Lien Term Loan, 9.75%, 10/27/17 United States 6,403,762 6,455,793 0.30 Websense Inc., First Lien Term Loan, 4.50%, 6/25/20 United States 7,077,260 7,002,064 0.33 Second Lien Term Loan, 8.25%, 12/24/20 United States 9,601,006 9,589,005 0.44 35,188,814 1.63 Technology Hardware, Storage & Peripherals Dell International LLC, Term B Loan, 4.50%, 4/29/20 United States 14,624,112 14,664,826 0.68 Tires & Rubber The Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/19 United States 8,800,000 8,833,000 0.41 Trucking Global Tip Finance BV/Finance America LLC, Facility C Commitment, 7.00%, United States 7,718,042 7,718,042 0.36 10/16/20 Hertz Corp., Tranche B-1 Term Loan, 3.75%, 3/11/18 United States 8,676,970 8,603,763 0.40 16,321,805 0.76 Total Senior Floating Rate Interests (Cost $1,967,378,521) 1,950,110,093 90.23 Asset-Backed Securities Other Diversified Financial Services e Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,076,456 0.05 b,e Atrium IX, 9A, C, 144A, FRN, 3.488%, 2/28/24 Cayman Islands 1,200,000 1,189,944 0.05 b,e Atrium XI, 11A, C, 144A, FRN, 3.435%, 10/23/25 Cayman Islands 8,000,000 7,919,200 0.37 b,c,e Ballyrock CDO Ltd. LLC, 2014-1A, B, 144A, FRN, 3.431%, 10/20/26 Cayman Islands 2,100,000 2,072,721 0.10 b,e Carlyle Global Market Strategies CLO 2014-4 Ltd., 2014-4A, C, 144A, FRN, Cayman Islands 2,600,000 2,557,932 0.12 3.383%, 10/15/26 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) b,e Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.834%, 1/27/25 Cayman Islands 1,100,000 1,043,647 0.05 2014-2A, B, 144A, FRN, 3.233%, 10/18/26 United States 3,500,000 3,359,475 0.15 b,e Cent CLO LP, 2013-17A, D, 144A, FRN, 3.233%, 1/30/25 Cayman Islands 800,000 781,256 0.04 2014-22A, B, 144A, FRN, 3.433%, 11/07/26 Cayman Islands 3,200,000 3,200,000 0.15 b,e Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.685%, 7/15/26 Cayman Islands 2,650,000 2,648,781 0.12 B, 144A, FRN, 2.285%, 7/15/26 United States 2,650,000 2,573,680 0.12 C, 144A, FRN, 3.235%, 7/15/26 United States 2,290,000 2,235,635 0.10 e Emerson Park CLO Ltd., 2013-1A, C2, 144A, 5.64%, 7/15/25 United States 1,100,000 1,112,980 0.05 e Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States 1,190,000 1,202,364 0.05 b,e ING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.131%, 4/15/24 Cayman Islands 800,000 772,152 0.04 2013-1A, C, 144A, FRN, 3.731%, 4/15/24 Cayman Islands 800,000 753,424 0.03 2013-2A, B, 144A, FRN, 2.914%, 4/25/25 United States 800,000 772,184 0.04 b,c,e Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 3.429%, 10/20/26 Cayman Islands 2,400,000 2,369,153 0.11 Total Asset-Backed Securities (Cost $38,082,556) 37,640,984 1.74 Total Investments before Short Term Investments (Cost $2,048,918,781) 2,031,405,582 93.99 Short Term Investments (Cost $171,614,586) 7.9% Repurchase Agreements f Joint Repurchase Agreement, 0.078%, 11/03/14 (Maturity Value United States $ 171,614,586 171,614,586 7.94 $171,615,699) BNP Paribas Securities Corp. (Maturity Value $37,511,759) Credit Suisse Securities (USA) LLC (Maturity Value $18,755,880) HSBC Securities (USA) Inc. (Maturity Value $78,775,038) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $36,573,022) Collateralized by U.S. Government Agency Securities, 0.115% - 5.50%, 11/06/14 - 10/09/19; U.S. Government Agency Securities, zero cpn., 6/01/17 - 10/09/19; U.S. Treasury Bonds, 3.75%, 11/15/43; and U.S. Treasury Notes, 0.25% - 1.50%, 12/15/15 - 3/31/19 (valued at $175,084,497) Total Investments (Cost $2,220,533,367) 2,203,020,168 101.93 Other Assets, less Liabilities (41,627,984 ) (1.93 ) Net Assets $ 2,161,392,184 100.00 * The principal amount is stated in U.S. dollars unless otherwise indicated. † Rounds to less than 0.1% of net assets. a Non-income producing. b The coupon rate shown represents the rate at period end. c A portion or all of the security purchased on a when-issued and delayed delivery basis. d Security has been deemed illiquid because it may not be able to be sold within seven days. At October 31, 2014, the value of this security was $ 231,481, representing 0.01% of net assets. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2014, the aggregate value of these securities was $ 37,640,984, representing 1.74% of net assets. f Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At October 31, 2014, all repurchase agreements had been entered into on that date. Franklin Floating Rate Master Trust Statement of Investments, October 31, 2014 (unaudited) (continued) At October 31, 2014, the Fund had the follow ing credit default sw ap contracts outstanding. See Note 3. Credit Default Sw ap Contracts Periodic Upfront Counterparty / Notional Payment Expiration Premiums Unrealized Unrealized Description Exchange Amount a Rate Date Paid (Received) Appreciation Depreciation Value Rating b Centrally Cleared Swaps Contracts to Sell Protection c Traded Index CDX.NA.HY.23 ICE 11,000,000 5.00% 12/20/19 668,358 104,219 - 772,577 Non Investment Grade Net unrealized appreciation (depreciation) $ 104,219 a In U.S. dollars unless otherw ise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association w ith the contracts. b Based on Standard and Poor's (S&P) Rating for single name sw aps and internal ratings for index sw aps. Internal ratings based on mapping into equivalent ratings from external vendors. c The fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index sw aps. A BBREVIATIONS Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation ETF - Exchange Traded Fund FRN - Floating Rate Note Franklin Floating Rate Master Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION The Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of one fund, the Franklin Floating Rate Master Series (Fund). The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. 4. INCOME TAXES At October 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 2,220,548,045 Unrealized appreciation $ 4,997,402 Unrealized depreciation (22,525,279 ) Net unrealized appreciation (depreciation) $ (17,527,877 ) 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of October 31, 2014, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments $ 43,654,505 $ - $ - $ 43,654,505 Senior Floating Rate Interests - 1,949,878,612 231,481 1,950,110,093 Asset-Backed Securities - 29,999,110 7,641,874 37,640,984 Short Term Investments - 171,614,586 - 171,614,586 Total Investments in Securities $ 43,654,505 $ 2,151,492,308 $ 7,873,355 $ 2,203,020,168 Other Financial Instruments Swap Contracts $ - $ 104,219 $ - $ 104,219 Unfunded Loan Commitments - 16,272 - 16,272 Total Other Financial Instruments $ - $ 120,491 $ - $ 120,491 A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 6. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management is currently evaluating the impact, if any, of applying this provision. 7. SUBSEQUENT EVENTS The Fund evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 26, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
